Citation Nr: 1738295	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and requests TDIU because of subjective factors the objective rating did not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran is currently service-connected for a low back disability, rated 40 percent; bilateral hearing loss disability, rated 40 percent; a left knee disability, rated 30 percent; a right knee disability, rated 30 percent; a left hip disability, rated 10 percent; a right hip disability, rated 10 percent; hemorrhoids, rated 0 percent; and erectile dysfunction, rated 0 percent.  The combined service-connected rating is 90 percent.  38 C.F.R. § 4.25 (2016).  Thus, the Veteran meets the scheduler criteria for consideration of entitlement to TDIU.  38 C.F.R. § 4.16(a) (2016).  The remaining question before the Board is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability. 

The Veteran contends that his service-connected disabilities make it impossible for him to follow a substantially gainful occupation.  On application for TDIU, he reported that his low back, hip, and knee disabilities had severely affected his employment.  He stated that he last held full-time employment in June 2000, and the date he became too disabled to work was the summer of 2011.   Before the year 2000, he had been employed as a school teacher, and prior to summer 2011, he worked part time as a bus driver.  

In November 2012, his tour bus driver employer stated that the Veteran was terminated because of his disabilities in that he could not perform the duties of lifting luggage and the long hours of driving a bus.  Also in November 2012, the Veteran's school teacher employer remarked that allowances had been made for the Veteran to reschedule classes to coincide with periods not affected by his back and knee pain.  However, he was granted an early retirement as the Veteran stated that he could not perform the duties he was hired to do.

At a July 2013 VA examination of the knees, hips, and back, the examiner remarked that the Veteran's bilateral knee, bilateral hip, and low back disabilities prevented the Veteran from being able to lift.  The examiner stated that due to his condition, the Veteran could only walk 40 feet at one time and could only walk one hour during an eight hour day.  The examiner added that due to the Veteran's condition, he could only sit for five minutes at one time and stand for five minutes at one time.

The examiner stated that the Veteran's bilateral knee disabilities would not prevent gainful employment.  The Veteran could do sedentary activity when considering just the knee disabilities.  The examiner stated that the Veteran's bilateral hip disabilities would not prevent gainful employment.  The examiner opined that the Veteran could do sedentary activity when considering just the hip disabilities.  However, the examiner concluded that the current degree of limitation due to the low back disability was not consistent with gainful employment.

A June 2017 letter from W.D.M., D.O., shows that the Veteran had multiple crippling diagnoses.  Dr. M. said that the Veteran had, in part, chronic obstructive pulmonary disease, degenerative disc disease of the lumbar spine, spinal stenosis of the lumbar spine, hypertension, degenerative joint disease of the bilateral knees, and scarring of the lungs.  Focusing on the degenerative diseases, Dr. M. indicated that the Veteran suffered from intractable back pain that radiated to the left leg.  All of the Veteran's activities had been significantly disrupted due to this pain.  Dr. M. indicated that the Veteran could not lift, push, pull more than five pounds at a time, or sit, stand, walk, or maintain a static position for more than a few moments at a time due to increasing pain.  Dr. M. opined that the Veteran was 100 percent disabled and could not maintain employment due to potential risks to his health and physical wellbeing.

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

The Board acknowledges that in the June 2017 letter, Dr. M. indicated that the Veteran had both service-connected and nonservice-connected disabilities.  However, most of the letter focused on the pain and symptoms caused by the service-connected low back disability.  That focus strongly suggests that Dr. M.'s opinion was based primarily on consideration of the Veteran's service-connected low back disability, and as therefore, supports the claim.

The Board acknowledges the July 2013 VA examiner's opinions that the Veteran was capable of sedentary work when considering just the service connected bilateral hip and bilateral knee disabilities.  However, the same examiner also stated that the Veteran's low back symptoms were not consistent with gainful employment.  Therefore, the July 2013 VA examiner's opinion regarding the service-connected low back disability also supports the claim.

The Board finds that there is positive and negative evidence regarding the Veteran's employability.  Thus, despite the unfavorable conclusion of the VA examiner regarding the Veteran's service-connected bilateral hip and bilateral knee disabilities in isolation, the Board finds the overall evidence as to unemployability is at least in equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's occupational background and the functional limitations described in the July 2013 VA examination report and June 2017 letter from Dr. M., and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are sufficient to make the Veteran unable to obtain and maintain substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


